Citation Nr: 1800424	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  12-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an April 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In November 2014, the Board issued a decision on a claim for entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and found that a claim for entitlement to a TDIU was raised by the record as part of that claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim at that time.


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating.  See 38 C.F.R. § 4.16(a) (2017).  
The Veteran's service connected disabilities include: PTSD (rated at 70 percent from November 2009); diabetes mellitus (rated at 20 percent from October 2006); tinnitus (rated at 10 percent from September 2010) and a bilateral hearing loss disability (rated at 0 percent from September 2010).  The Veteran's combined disability rating from October 2009 has been 80 percent.  As such, he meets the schedular criteria for a TDIU, as his combined disability rating is 70 percent or more and his PTSD is rated at 40 percent or more.  See 38 C.F.R. § 4.16(a) (2017).

Of record is a May 2015 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), on which the Veteran noted that he had not been employed for the past six years, that his service-connected disability that prevented him from securing or following any substantially gainful activity was his PTSD, that he last worked full time in March 2010, that his disability affected full-time employment in October 2010 and that he did not leave his last job because of disability.  He reported three years of college education.  Also of record is a May 2015 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), completed by the Veteran's prior employer.  It was noted that the Veteran worked from April 2008 to March 2010 as a systems manager, that no time was lost due to disability during the preceding 12 months, that no concessions were made to the Veteran by reason of disability and that the Veteran retired.

Upon review, the evidence of record indicated that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

The Veteran filed an increased PTSD disability rating claim in November 2009.  In the claim, he stated that his PTSD had "worsened in the past year affecting daily functioning and work performance."  The Veteran was afforded a VA examination for his PTSD in January 2010.  The examination report noted that the Veteran was working full time, that his duration of current employment was about 10 years and that the Veteran "says that he does not have to interact with co-workers.  He is at a PC working alone."  It was also noted that "sleep disturbance creates daytime tiredness and some impairment in work performance.  Avoids co-workers.  Uses avoidance and distancing to manage anger.  Marital strain.  No friends outside of family members.  He feels lonely and disconnected from others."  It was noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functions (routine behavior, self-care, and conversation normal).  It was noted that "the Veteran has moderate impairment in psychosocial functioning from PTSD symptoms."  

In the Veteran's September 2010 Notice of Disagreement (NOD), he stated that his panic attacks had increased to 3-4 times per week, that his sleep medication was not working and that "I lost my job after 38 years as a computer operator and this had led to feeling of hopelessness and suicidal thoughts."  In a letter dated in September 2010 from the Veteran's VA social worker K.F., it was noted that the Veteran was "currently being treated for chronic PTSD with social and occupational impairment."  It was noted that the Veteran's "psychiatric condition has deteriorated in the last six months due in part to reduced work hours and ongoing psychosocial stressors," that the Veteran "continues to endorse a full range of depressive and PTSD related symptomology including sleep disturbances, nightmares, poor concertation, problems with concentration, irritability, intrusive thoughts/memories of his combat experiences, and extreme avoidant behaviors" and that "[s]ince this exacerbation of symptoms, [the Veteran] has isolated himself more from society.  These symptoms and degree of functional impairment significantly impede on his quality of life." 

In November 2014, the Board granted an increased disability rating of 70 percent for the Veteran's PTSD.  The Board discussed the evidence addressed above, as well as VA treatment records and the April 2013 Board hearing testimony.  The records discussed included a December 2012 VA mental health treatment note that stated that the Veteran admits to chronic suicidal ideation with potential plan to shoot self.  He describes this as longstanding and unchanged.  Admits that he has denied suicidal ideation at some app[ointmen]ts because he felt it was 'something I don't wanna admit. 

Following the November 2014 Board decision, additional evidence included a July 2015 VA examination.  Mental health symptoms noted included arousal, avoidance, reexperiencing symptoms, negative alterations in mood/cognition in the context of trauma history, depressed mood, history of suicidal ideation (no current intent or plan), sleep disruption, irritability, social withdrawal, anxiety, chronic sleep impairment, disturbances of motivation and mood and suicidal ideation.  It was also noted that the Veteran "gets angry quickly.  He said he tries to seclude himself when feeling irritable" and that "he described that he sees shadows in his periphery but will look and nothing will be present."  It was also note that the Veteran "stated he feels PTSD symptoms have worsened over time, especially since he stopped working."  It was noted that the Veteran reported working for 39 years as a system manager until 2010 and that "his job ended and he was allowed to retire at that time."  It was noted that the Veteran's level of occupational and social impairment with regards to all mental disorders was best summarized as "[o]ccupational and social impairment with reduced reliability and productivity."  The examiner stated that "PTSD symptoms are considered likely moderately impairing with regard to occupational functioning.  Veteran may have difficulty in positions where he is unable to work alone.  Sleep disruption may reduce daytime efficiency/productivity.  He may have difficulty in positions with high social, cognitive, or emotional demands."

Also of record are two buddy statements that were received in September 2015.  The statement from E.M. stated that "I worked with [the Veteran] for more than a decade...During his tenure, [the Veteran] was extremely hard to get along with.  Due to his inability to work well with others, it caused tension within the work environment as a whole.  This tension resulted in decreased productivity within the entire department" and that "[i]n lieu of being terminated from his position...[the Veteran] chose early retirement."  The buddy statement from H.P. stated that the Veteran had been a coworker "[f]or many years," that the Veteran "was not an easy person to work or get along with.  Because of this, it was always difficult to get any work accomplished" and that "[t]he atmosphere within the office was always stressful and never relaxed while working with [the Veteran].  It was a regular occurrence for an employee to complain about his inability to work well with others."    

Also of record is an April 2016 VA mental health note from the Veteran's social worker K.F, which noted that the Veteran "reports a worsening of PTSD and depressive symptoms over the past few months, especially this past month... notes an increase in feelings of loneliness and isolation"  

Also of record is a December 2016 letter, which was signed by K.F. and Dr. J.G. (a psychiatrist that VA treatment records reflected treated the Veteran).  This letter stated that "[t]he intent of this letter is to provide an update regarding [the Veteran's] PTSD symptomology and overall functional impairment."  The letter stated that the Veteran's "psychiatric condition has progressively declined in recent years" and that the Veteran "continues to report a full range of PTSD symptoms which have recently increased in severity."  The letter also stated that "[t]his symptom exacerbation is causing significant impairment in his daily life including in his family relationships and social interactions."  The letter further stated that the Veteran "has recently become more withdrawn and has endorsed worsening sleep, nightmares, anger, and intrusive thoughts of his combat trauma," that "[h]e has shown a significant increase in negative thoughts about himself and the world around him and he also endorses an inability to handle stress and exhibits very low frustration tolerance," that the Veteran "is increasingly unable to make decisions, has poor concentration, worsening memory, and now becomes very anxious over the smallest of situations," that "[h]e also suffers from severe depression, a decreased interest and even the motivation needed to engage in activities, as well as more frequent and severe panic attacks which can become quite debilitating" and that "[h]e also exhibits an increase in hypervigilance, he has become paranoid in his dealing with neighbors and others outside the home, and overall he has disconnected from society."

Also of record is a February 2017 statement from the Veteran's social worker K.F., which noted that "[t]his statement is being provided by [the Veteran's] PTSD Treatment Team in response to his recent denial for" TDIU.  It was stated that the Veteran "experienced significant problems on the job as documented in his treatment notes" and quoted was an August 2015 VA mental health treatment note (which is not otherwise of record) that stated that the Veteran "'acknowledges that a lot of concessions were given to him because of his role which allowed him to remain employed for so long'" and that "'[t]hey were not strict about time or leave and many incidents that would have caused an employee to be written up was just swept under the rug due to his leadership position.  Discussed difficulties he faced maintaining employment while coping with severe PTSD symptoms."  The letter further stated that "PTSD symptoms were causing problems at his place of employment but he was able to maintain employment for as long as he did due to consideration made by his employers," that "as PTSD symptoms increased in severity [the Veteran] experienced a significant worsening of functional impairment that resulted in problems on the job.  He was given the opportunity to take an EARLY retirement to avoid being fired due to the impact of his PTSD diagnosis on job performance" and that "[h]e was also authorized to receive unemployment benefits for a year after his early retirement as he was unable to obtain or maintain new employment due to PTSD symptoms."  

The letter also referenced the July 2015 VA examination and that the December 2016 Supplemental Statement of the Case (SSOC) referenced the Veteran's symptoms as improved based on this examination.  The letter stated that "[t]his is in direct contrast to the clinical opinion of [the Veteran's] PTSD Treatment Team (Psychiatrist and Therapist)," that the December 2016 letter discussed above "clearly document[ed] how PTSD symptoms are worsening as evidenced by continued increase in psychiatric medications and symptoms reported throughout [the Veteran's] treatment notes" and that "[t]he report by a [VA] examiner who has only met the Veteran on one occasion...should not be used as a reason to deny [TD]IU benefits."

Also of record is a June 2017 report of VA hospitalization.  It was noted that the Veteran's admitting diagnosis was "depression with [suicidal ideation]" and the bed service was noted as "[homicidal intent]."  The Veteran was hospitalized for eight days.  A June 2017 VA mental health nursing note stated that the "[V]eteran stated that he always has suicidal ideations without a plan."

Upon review, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  His service-connected PTSD would impact his ability to secure or follow any form of employment, to include physical and sedentary employment.  As noted above, the Veteran's PTSD was manifested by a variety of symptoms and the Board in November 2014 found that a 70 percent disability rating for PTSD was warranted.  The Veteran's PTSD symptoms would impact his ability to obtain and maintain employment, specifically in regards to the impact these symptoms have on his ability to interact and work with other people, to concentrate in an employment setting, to have interest and motivation to engage in employment activities, to deal with stress and to make decisions.  Impairments in these areas would negatively impact the Veteran's ability to work in essentially any employment setting.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  Accordingly, the Board concludes that entitlement to a TDIU is warranted and the Veteran's claim is therefore granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



